NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                           APR 11 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
RADHIKA RANI,                                    No. 12-72210

              Petitioner,                        Agency No. A079-262-394

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 18, 2016**
                              San Francisco, California

Before: NOONAN, GOULD, and FRIEDLAND, Circuit Judges.

      Petitioner Radhika Rani, a citizen of Fiji, appeals the BIA’s denial of her

application for asylum based on abuses she endured as a result of her Indo-Fijian

heritage. She also appeals the BIA’s denial of her motion to reopen. We deny the

petition for review.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      This Court reviews a denial of an application for asylum for substantial

evidence. Bondarenko v. Holder, 733 F.3d 899, 906 (9th Cir. 2013). Under this

standard, a petitioner must show that “no reasonable factfinder could fail to find

the requisite fear of persecution.” INS v. Elias-Zacarias, 502 U.S. 478, 484 (1992).

The BIA’s factual determinations are “conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” 8 U.S.C.

§ 1252(b)(4)(B). When the BIA conducts its own review of the law and facts, our

review “is limited to the BIA’s decision, except to the extent the IJ’s opinion is

expressly adopted.” Cordon-Garcia v. INS, 204 F.3d 985, 990 (9th Cir. 2000).

Where “the BIA adopts the IJ’s decision while adding some of its own reasoning,

we review both decisions.” Lopez-Cardona v. Holder, 662 F.3d 1110, 1111 (9th

Cir. 2011).

      We review the BIA’s denial of a motion to reopen for abuse of discretion.

Ali v. Holder, 637 F.3d 1025, 1029 (9th Cir. 2011). Under this standard, we will

reverse the BIA’s denial only if it is “arbitrary, irrational, or contrary to law.”

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002).

1.    Substantial evidence supports the BIA’s finding that Rani did not experience

past persecution. The hardships endured by Rani—(1) being beaten and robbed on

one occasion, and (2) having her home robbed and vandalized when she was not


                                            2
present—are substantially similar to those faced by the petitioner in

Prasad v. INS, 47 F.3d 336 (9th Cir. 1995), where we held that the evidence did

not compel the conclusion that the petitioner was subjected to persecution. Rani

has therefore failed to meet her burden to show that “no reasonable factfinder

could fail to find” the existence of past persecution. Elias-Zacarias, 502 U.S. at

484. Indeed, we have typically required much more extreme harm to hold that the

record compels a finding of past persecution. See, e.g., Chand v. INS, 222 F.3d

1066 (9th Cir. 2000); Surita v. INS, 95 F.3d 814, 819-21; (9th Cir. 1996); Prasad v.

INS, 101 F.3d 614, 616-17 (9th Cir. 1996); cf. Wakkary v. Holder, 558 F.3d 1049,

1059-60 (9th Cir. 2009).

2.    While Rani argues that she has demonstrated a well-founded fear of future

persecution even in the absence of past persecution, a prior decision of this Court

forecloses this argument. See Rani v. Holder, 441 F. App’x 496 (9th Cir. 2011).

3.    Because Rani has failed to show she is eligible for asylum, she has

“necessarily fail[ed] to satisfy the more stringent standard for withholding of

removal.” Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir. 2004).

4.    Other than to reassert her contention that she has suffered past persecution,

Rani has done little to explain how the BIA’s order denying her motion to reopen

was “arbitrary, irrational, or contrary to law.” Singh, 295 F.3d at 1039. Nor has


                                          3
Rani argued that the BIA did not sufficiently consider the evidence. Accordingly,

we find that the BIA did not abuse its discretion in denying Rani’s motion to

reopen.

PETITION DENIED.




                                         4